The record in this case, all things considered, is remarkably free from *Page 298 
serious errors prejudicial to the defendant below, but I agree with my associates that the unsigned paper, purporting to be a copy of an option, which was found among Mr. Chase's papers, was not competent evidence, and that the trial court erred in admitting it as evidence in the case, and also that timely objection to its admission was made and proper exceptions were saved.
My difficulty has been in determining whether or not, considering the competent evidence in the case, the admission of the incompetent evidence was such prejudicial error as would justify a reviewing court in setting aside the finding of the jury.
As I view the record, the competent evidence justifies the verdict, and, so far as my judgment is concerned, the incompetent evidence does not strengthen the state's case, but, insomuch as the jury may have and probably did regard such incompetent evidence as of much greater force and value than I do, I cannot be reasonably sure that the jurors would have reached the verdict which they did had such incompetent evidence been excluded, as it should have been.
Even though I may be convinced that without such incompetent evidence the jurors should have reached the verdict they did, I still feel that the defendant below has a right to have a jury pass upon whether or not he is guilty in a trial where such incompetent evidence is not admitted, and for that reason I concur in the judgment of reversal agreed upon by my associates.
Judges of the Ninth Appellate District, sitting in place of Judges HOUCK, SHIELDS and PATTERSON, of the Fifth Appellate District. *Page 299